[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 APR 5, 2010
                               No. 09-14857                      JOHN LEY
                           Non-Argument Calendar                   CLERK
                         ________________________

                     D. C. Docket No. 90-00262-CR-KAM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

LONNIE DONNELL MACK,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (April 5, 2010)

Before TJOFLAT, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     In United States v. Mack, 988 F.2d 1216 (11 th Cir. 1993) (Table), we
affirmed appellant’s convictions and sentences for robbing an FBI agent, in

violation of 18 U.S.C. § 2112, assaulting the agent with a deadly weapon, in

violation of 18 U.S.C. §§ 111 and 1114, and with possessing a firearm after having

been convicted of a felony, in violation of 18 U.S.C. § 922(g)(1). In affirming his

sentences, we rejected the argument that the district court erred in sentencing

appellant as a career offender under U.S.S.G. § 4B1.1.

      On March 5, 1988, appellant moved the district court to modify his

sentences pursuant to 18 U.S.C. § 3582(c), in light of Amendment 433 to the

Sentencing Guidelines. He argued that Amendment 433 clarified that the crime of

felon-in-possession-of-a firearm no longer constituted a “crime of violence” under

§ 4B1.1; hence, he should not have been sentenced as a career offender. The

district court denied his motion, and we affirmed. United States v. Mack, 247 F.3d

246 (11th Cir. 2001) (Table).

      On June 30, 2008, appellant once again moved the district court to modify

his sentences pursuant to 18 U.S.C. § 3582(c)(2) on the ground that Amendment

433 established that the court had erred in using his felon-in-possess-of-a-firearm

conviction as a basis for sentencing him as a career offender. The district court

denied his motion. He now appeals the ruling, contending that the district court’s

ruling constituted an abuse of discretion because the court failed appropriately to



                                          2
consider the Supreme Court’s decision in Begay v. United States, 553 U.S. 137,

128 S.Ct. 1581, 170 L.Ed.2d 490 (2008), which analyzed the definition of a

“violent felony” for Armed Career Criminal Act purposes, in ruling on his motion.

      Under the law-of-the-case doctrine, a decision of a legal issue establishes the

“law of the case” and “must be followed in all subsequent proceedings in the same

case in the trial court or on a later appeal in the appellate court,” unless (a) the

evidence in a subsequent trial is substantially different; (b) there is a change in

controlling law; or (c) the decision was clearly erroneous. United States v.

Escobar-Urrego, 110 F.3d 1556, 1561 (11th Cir. 1997) (quotation omitted). The

law-of-the-case doctrine applies in proceedings commenced pursuant to 18 U.S.C.

§ 3582(c)(2). See id. at 1557. In this case, the law-of-the-case doctrine does apply

to appellant’s successive § 3582(c)(2) motion because we previously affirmed the

district court’s denial of appellant’s earlier § 3582(c)(2) motion, and no exception

to the doctrine applies.

      AFFIRMED.




                                            3